Citation Nr: 1507516	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970 and from December 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2004, the Board determined that it had jurisdiction over the Veteran's claim of entitlement to TDIU and that a remand was required in order to afford him a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2005, the RO readjudicated the Veteran's TDIU claim, continuing and confirming the denial thereof.  The RO then issued the Veteran an October 2005 statement of the case.  In December 2005, the Veteran submitted a substantive appeal (Form 9).  In March 2006, the RO internally determined that the Veteran's substantive appeal was not timely filed.  Consequently, the RO determined that the Veteran did not perfect an appeal of the denial of his TDIU claim.

In June 2006, the Board observed that the Veteran was not provided notice of the RO's determination that the December 2005 substantive appeal was not timely.  The Board further observed that the RO had not provided the Veteran notice of his appellate rights to contest the RO's timeliness determination.  As such, the Board directed the RO to undertake corrective actions.

In January 2010, the Board found that the RO had not undertaken corrective actions to notify the Veteran of the adverse timeliness decision or of his appellate rights to contest that decision.  As such, the Board again referred this matter to the RO for the appropriate action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2011, the RO reviewed the Veteran's claims file and determined that the March 2006 adverse decision as to the timeliness of the Veteran's substantive appeal was in error.  The RO determined the Veteran's December 2005 substantive appeal was timely submitted and, thus, he had perfected an appeal as to the issue of entitlement to TDIU.  Accordingly, the RO certified the appeal to the Board for appellate review.

In June 2012, the Board remanded the claim of entitlement to TDIU in order to provide the Veteran with his requested hearing with a Board member.  

In May 2013, the Veteran participated in a Board hearing with the undersigned.  A copy of the transcript from that hearing has been associated with the record.  

The Board remanded the case for further development in August 2013.  The Board's August 2013 remand instructions and the subsequent actions of the Agency of Original Jurisdiction (AOJ) will be further discussed below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required in order to ensure that there is a complete record upon which to decide the claim on appeal.

In its August 2013 remand, the Board instructed that the Veteran was to be provided updated notice regarding his claim of entitlement to TDIU.  In August 2013, the AOJ sent the Veteran additional notice, with regard to what the evidence must show for entitlement to service connection, as opposed to what the evidence must show for entitlement to TDIU.  The Board finds that this does not substantially comply with the remand directive, and on remand, the AOJ must provide the Veteran with corrective notice including information on the criteria required for a finding of entitlement to TDIU under 38 C.F.R. § 4.16.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Pursuant to the Board's August 2013 remand instructions, the Veteran was provided with VA examination of his service-connected disabilities in October 2013.  The examiner was to provide an opinion as to whether the Veteran was unable to obtain and retain employment consistent with his education and occupational experience due to his service-connected disabilities, and provide a rationale for such findings.  The October 2013 examiner noted the Veteran's reported symptoms with regard to each service-connected disability, and then stated her opinion as to whether the condition impacts physical and/or sedentary work.  In response to the overall request for an opinion as to whether the Veteran was unable to obtain and retain employment due to all of his service connected conditions, the examiner checked a box relevant to secondary service connection, but not to the question presented.  As rationale, the examiner stated that the Veteran's service connected ankle condition impacts physical labor due to problems with prolonged walking and standing and the Veteran's narcolepsy impacts both physical and sedentary labor due to daytime sleepiness.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the October 2013 VA examiner did not provide an opinion as to the question presented, the VA examination is deemed inadequate for adjudicatory purposes.  Remand is required to provide the Veteran with adequate VA examination and opinion, and to ensure compliance with the prior Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that evidence of record reflects that relevant private treatment records remain outstanding.  At his October 2013 VA examination and in a November 2014 Appellant's brief, it was stated that the Veteran was seen at the emergency department of Huntsville Hospital for a headache in April 2013.  Records from such treatment do not appear in the claims file.  Additionally, VA treatment records from April 2006 through July 2013 note that the Veteran was being seen by Dr. B.F. and Dr. S. in the private sector.  Private treatment records from Dr. S. were provided and associated with the file in April 2002, but no further request has been made for updated records of treatment.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's service connected disabilities is relevant to the claim, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

At the May 2013 Board hearing, the Veteran testified that he failed the vocational rehabilitation program because of his service connected narcolepsy and ankle disability.  In a July 2014 statement, the Veteran again stated that his involvement with the Vocational Rehabilitation program was terminated because his medical conditions would not allow him to gain employment.  As the Veteran's vocational rehabilitation file is not of record, the AOJ must attempt to obtain it.

Although the Veteran has reported that he has been unemployed since approximately 1990, a review of the treatment records reveals some seemingly inconsistent notations.  A February 2001 private treatment note from a sleep disorder specialist indicated that the Veteran had trouble staying awake when he was at church where he was in charge of a youth program.  Another private sleep disorder specialist note from February 2002 stated that the Veteran had returned for follow-up, was doing well, and was functioning well at work.  Last, an August 2011 VA mental health admission evaluation note stated that the Veteran said he was employed, and worked as a pastor and Christian school counselor at a Baptist church and school and had been employed in that field since 1991.  On remand, the AOJ should contact the Veteran to provide clarification as to whether he was in fact employed with the church.  If so, additional information with regard to the hours he worked and level of payment received should be solicited.

Finally, the Board notes that the most recent VA treatment record  in the claims file is an August 2013 nursing note from a facility in Decatur, Alabama.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from August 3013 to the present, and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to his service connected disabilities, to specifically include a release form for records from Huntsville Hospital from April 2013, and for records not already provided by Dr. S. and Dr. B.F., particularly those dating from October 2000 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private health care providers, which can be found in a July 2013 VA primary care outpatient note, should be used in order to aid him in responding to the request.)

2.  Send the Veteran a letter which provides proper and complete notice regarding the criteria necessary to substantiate a claim for TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16.

3.  Obtain any and all of the Veteran's VA treatment records from August 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.

5.  Contact the Veteran and request clarification as to whether he was employed during the claims period: request clarification as to his position, whether he received payment and if so, how much, and whether he worked full or part-time. 

The Board notes that treatment records in the claims file state that the Veteran was working as a pastor and Christian school counselor at a Baptist church and school, potentially from at 1991 to at least August 2011.  The Veteran should specifically be asked to comment on any such position.

6.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Complete any additional evidentiary development necessary, then readjudicate the Veteran's claim for entitlement to TDIU in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




